DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claims 1 and 12, the claim recites at least two extruders which supply material to an extrusion head.  The claim establishes an outlet hole of the extrusion head.  The claim lastly recites a limitation that the plates are arranged substantially transversely relative to “the output direction of the mixture flows of the extruders” rendering the claim indefinite.  There is no antecedent 
The claims are further ambiguous as it is unclear what constitutes plates being “arranged” transversely relative to a given direction.  
Claims 2-11 and 13-15 depend upon claims 1 and 12 and are therefore also rejected.
With regards to claims 2 and 13, the claim refers to “the outlet hole of an extruder” and “the inlet hole in the cavity” without proper antecedent basis.
With regards to claim 4, the claim refers to “the plane of the plates” rendering the claim indefinite.  It is unclear as to what two directions applicant’s “plane of the plates” represents.  Is the plane of the plates a plane parallel to any given surface of any plate?  
Additionally, the claim refers to a direction perpendicular to the longitudinal axes of the extruders rendering the claim indefinite.  It has not been established that all of the extruders share parallel or the same longitudinal axis.  It is unclear if claim 4 is implicitly introducing a limitation that all extruders are parallel.  For 
With regards to claims 5 and 14, the claim refers to “the outlet hole of an extruder” without proper antecedent basis.
With regards to claim 8, the claim refers to “a support of the installation” despite a support of the installation being established in claim 6.  It is unclear if the support introduced in claim 8 is a different support.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-8, 10, 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. (JP 2000-117813 A, Machine Translation provided).
With regards to claim 1, Watanabe teaches an installation for producing a profiled band (Fig. 11, Fig. 13) comprising at least two extruders (Ma, Mb, Mc, Fig. 1) which supply material to an extrusion head (3, Fig. 1).  With regards to the limitation in the preamble that the band is based on several mixtures of elastomers of a different composition, this limitation represents an intended use of the installation.  The extruders of Watanabe are taught to be capable of working upon rubber materials (claim 1) and as such is interpreted as being capable of performing the intended use recited in the preamble.  
Watanabe teaches that the extrusion head comprises an assembly of at least two plates (9 or 7, Fig. 1, Fig. 6) arranged side by side.  Watanabe teaches that each plate (Fig. 3, Fig. 6) comprises at least one cavity (openings such as 22a-c) which enable extrusion material to be channeled towards an outlet hole (24) (¶ 0024).  Watanabe teaches that the plates are arranged side by side and extend in three-dimensions including directions transverse relative to the output direction of the mixture flows of the extruders.  For example in Fig. 1 the direction of material from the outlet hole (24) is vertically downwards and plates (9) are arranged horizontally which is transverse to the vertical axis.  Additionally, plates (7) are arranged side by side and have a dimension extending in the axis that moves into and extrudes out from the page.  These plates are also interpreted as being arranged in a direction transverse to the vertical axis.
With regards to claim 2, the outlet holes of extruders (Ma, Mb) are interpreted as the aperture of passages within block 3 that abut the plates (7) and thus communicate directly with plates 7 without changing outlet cross-section or direction prior to entering the plates.
With regards to claim 3, Watanabe teaches plates (7) and (9) are planar and mutually parallel (Fig. 3, Fig. 6).
With regards to claim 4, Watanabe teaches that the plate cavities form transfer channels that extend along all three axes of the plates as the cavities are three-dimensional and are interpreted as including a direction parallel with a plane of the plates.  The transfer channels formed by the plates are three-dimensional cavities and thus extend in directions perpendicular to the longitudinal axis of at least one extruder seen in Fig. 1.  For example the transfer channel of plates (9) extends in a direction into and out of the page which is perpendicular to the longitudinal axis of the extruders which is interpreted in Fig. 1 as being from left to right along a horizontal axis for at least extruder (Mc).
With regards to claim 5, Watanabe teaches that plates (7) comprise a through hole which enables the outlet hole of extruders (Ma, Mb) to communicate with the cavities of the other of plate (7) as well as that of plates (9) which are adjacent to them.
With regards to claims 6 and 7, Watanabe teaches that the plates are changeable and held on common support (2) that forms an interchangeable extrusion head connected directly to the outlet holes (passages within block 3) of the extruders (Fig. 1, ¶ 0025-0028).
With regards to claim 8, Watanabe teaches that the head (2) can be translated out of the support (3) for changing components (Fig. 2) (¶ 0025-0028).
With regards to claim 10, Watanabe teaches that extruders are arranged on both sides of the head (Fig. 1).
With regards to claim 12, Watanabe teaches a method for producing a profiled band comprising compositions from a plurality of rubber extruders with different kinds of rubber (¶ 0007-0010) comprising selecting a set of at least two plates (7) or (9) which are arranged side by side (Fig. 1) with each plate having at least one cavity such as openings 22a-c which enable a mixture from a dedicated extruder such as (Ma) to be channeled towards an outlet hole (24).  
Watanabe teaches that the plates are arranged side by side and extend in three-dimensions including directions transverse relative to the output direction of the mixture flows of the extruders.  For example in Fig. 1 the direction of material from the outlet hole (24) is vertically downwards and plates (9) are arranged horizontally which is transverse to the vertical axis.  Additionally, plates (7) are arranged side by side and have a dimension extending in the axis that moves into and extrudes out from the page.  These plates are also interpreted as being arranged in a direction transverse to the vertical axis. 
With regards to claim 13, the outlet holes of extruders (Ma, Mb) are interpreted as the aperture of passages within block 3 that abut the plates (7) and thus communicate directly with plates 7 without changing outlet cross-section or direction prior to entering the plates.
With regards to claim 14, Watanabe teaches that plates (7) comprise a through hole which enables the outlet hole of extruders (Ma, Mb) to communicate with the cavities of the other of plate (7) as well as that of plates (9) which are adjacent to them.
With regards to claim 15, Watanabe teaches switching the plates or changing the performer set from a first extrusion head to a second extrusion head with a different configuration and by needing to only change the formers (9) minimize the change in equipment (¶ 0026).

Claim(s) 1-7, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Reineke (Pub No 2018/0147769).
With regards to claim 1, Reineke teaches an installation (Fig. 1) for producing a profiled band (tyre strip) based upon the feed of a plurality of extruders which is interpreted to read upon being capable of different compositions.  Reineke teaches an extrusion head comprising an assembly of at least two plates (distributor plates, Fig. 3) which are side by side in which each plate comprises at least one cavity that enables a mixture from an extruder to be channeled towards an outlet hole (26).  Reineke teaches that the plates are arranged such that they stand vertically within head housing (20) relative to the horizontal outlet direction of the outlet hole (26).
With regards to claim 2, Reineke teaches that the outlet hole of an extruder (interpreted as feed opening 38.1) communicates directly with the first 
With regards to claim 3, Reineke teaches that the plates are planar and mutually parallel (Fig. 3).
With regards to claim 4, Reineke teaches in Fig. 5 that the cavity forms a transfer channel that has a dimension parallel with the plane of the plate and a dimension that extends perpendicular to the longitudinal axes of the extruders (as seen in Fig. 1).
With regards to claim 5, Reineke teaches that the plates contain through holes that allow the outlet holes of extruders to communicate with cavities of adjacent plates (Fig. 3-6).
With regards to claim 6, Reineke teaches that the plates are removable (¶ 0031) and held in a common support (20) (Fig. 1).
With regards to claim 7, Reineke teaches that the plates and support form an interchangeable extrusion head that is connected directly to the outlet holes of extruders (Fig. 1).
With regards to claim 9, this claim invokes 112f through use of the term “means for rapidly fixing the extrusion head to the support”.  Applicant’s specification recites that “rapid fixing means” are fixing clamps (98) seen in Fig. 3-6 with articulated levers arranged between each lateral edge of the front wall of the extrusion head moving into engagement with hooks (97) fixed to the lateral walls of the support.  As such the limitation is interpreted as limited to the structure recited in the specification or equivalents thereof.  Reineke teaches 
With regards to claim 10, Reineke teaches that extruders are arranged on both sides of the convex back side of the extrusion head (Fig. 1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (JP 2000-117813 A, Machine Translation provided) as applied to claim 7 above, and further in view of Reineke (Pub No 2018/0147769).
With regards to claim 9, this claim invokes 112f through use of the term “means for rapidly fixing the extrusion head to the support”.  Applicant’s specification recites that “rapid fixing means” are fixing clamps (98) seen in Fig. 3-6 with articulated levers arranged between each lateral edge of the front wall of the extrusion head moving into engagement with hooks (97) fixed to the lateral walls of the support.  As such the limitation is interpreted as limited to the structure recited in the specification or equivalents thereof.  Watanabe does not teach a specific means for securing the head (2) to support (3) prompting one of ordinary skill to look to related art for securing means.
Reineke teaches a similar apparatus for forming a profiled band (tyre strip) comprising a plurality of extruders which feed material through a plurality of plates to an outlet (Fig. 1).  Reineke teaches an advantageous securement means for attached the interchangeable distribution means to a support (18) through the use of fixing device (34) for simple mechanical fastening (¶ 0051) that eliminates pivoting movements (¶ 0031).  It would have been obvious to one of ordinary skill to utilize the simple fastening means of Reineke for the head of .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (JP 2000-117813 A, Machine Translation provided) as applied to claim 1 above.
With regards to claim 11, Watanabe teaches that the invention is not limited to 3 extruders (¶ 0028) and may be changed into various structures.  Watanabe acknowledges that the prior art teaches the use of four extruders in pairs on opposing sides (Fig. 12) and as such would have been obvious to one of ordinary skill in the art at the time the invention was made following the suggestion of Watanabe to include various structures other than three extruders.  Watanabe teaches four plates (pairs 7 and 9) each provided with transfer channels for the mixture towards the die.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516.  The examiner can normally be reached on Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GALEN H HAUTH/Primary Examiner, Art Unit 1742